            Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


AMY L. CORRIGAN, on behalf of herself
and all others similarly situated,                   Civil Action No.

                      Plaintiff,
v.
                                                    CLASS ACTION COMPLAINT AND
EF EDUCATION TOURS, INC., EF                          DEMAND FOR JURY TRIAL
TRAVEL, INC., EF EDUCATIONAL
EXCHANGE, INC., EF EDUCATION
FIRST, INC., EF EXPLORE AMERICA,
INC., EF INSTITUTE FOR CULTURAL
EXCHANGE, INC., EF EDUCATION
FIRST INTERNATIONAL, LTD., UNITED
STATES FIRE INSURANCE COMPANY,
SPECIALTY INSURANCE SOLUTIONS,
INC., and SEVEN CORNERS, INC.

                      Defendants.



                                       INTRODUCTION

       This is a class action lawsuit for monetary and equitable relief arising out of Defendants’

failures to offer a full cash refund and travel insurance benefits for purchased travel services,

undelivered as a result of COVID-19.

                                           PARTIES

       1.       Plaintiff, Amy Corrigan, is a citizen of the Commonwealth of Massachusetts

residing at 122 Chestnut Street, Andover, Massachusetts.

       2.       Defendant, EF Education Tours, Inc., on information and belief, is a

Massachusetts corporation having a principal place of business at Two Education Circle,

Cambridge, Massachusetts.
               Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 2 of 18



          3.       Defendant, EF Travel, Inc., is a Massachusetts corporation having a principal

place of business at Two Education Circle, Cambridge, Massachusetts.

          4.       Defendant, EF Educational Exchange, Inc., is a Delaware corporation having a

principal place of business at Two Education Circle, Cambridge, Massachusetts.

          5.       Defendant, EF Education First, Inc., is a California corporation having a principal

place of business at Two Education Circle, Cambridge, Massachusetts.

          6.       Defendant, EF Explore America, Inc., is a California corporation having a

principal place of business at Two Education Circle, Cambridge, Massachusetts.

          7.       Defendant, EF Institute for Cultural Exchange, Inc., is a California corporation

having a principal place of business at Two Education Circle, Cambridge, Massachusetts.

          8.       Defendant, EF Education First International Ltd., is, on information and belief, a

Swiss corporation having a principal place of business at Two Education Circle, Cambridge,

Massachusetts.

          9.       Defendant, United States Fire Insurance Company (“USFIC”), is a Delaware

corporation having a principal place of business at 305 Madison Avenue, Morristown, New

Jersey.

          10.      Defendant, Specialty Insurance Solutions, Inc. (“SIS”), is a Kansas corporation

having a principal place of business at 16201 West 95th Street, Suite 210, Lenexa, Kansas.

          11.      Defendant, Seven Corners, Inc. (“Seven Corners”), is an Indiana corporation

having a principal place of business at 303 Congressional Boulevard, Carmel, Indiana.

                                    JURISDICTION AND VENUE

          12.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) in that

this is a class action in which the amount in controversy exceeds $5,000,000 exclusive of interest


                                                    2
           Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 3 of 18



and costs, and at least one member of the putative class is a citizen of a different state than that

of one of the Defendants.

          13.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events and/or omissions giving rise to the claims occurred within the District of

Massachusetts.

                                  FACTUAL ALLEGATIONS

          14.   On or about October 5, 2019, Mrs. Corrigan enrolled her daughter Samantha

Corrigan (“Samantha”), an 8th grader at the Doherty Middle School in Andover, MA, in an

educational tour of Spain, scheduled for April 17 through April 25, 2020, and offered to the

Doherty students by EF Education Tours, Inc., EF Travel, Inc., EF Educational Exchange, Inc.,

EF Education First, Inc., EF Explore America, Inc., EF Institute for Cultural Exchange, Inc.

and/or EF Education First International Ltd. (collectively “EF”).

          15.   The EF website, under “Help Center” and “Payments & Policies,” contains a

document entitled “Booking Conditions,” which contains a section entitled “Release and

Agreement.” According to EF, the Booking Conditions and Release and Agreement constitute

the entire agreement between EF and Mrs. Corrigan.

          16.   EF did not disclose to Mrs. Corrigan the legal name(s), complete street business

address(es), telephone number(s), and/or owner(s) of the seller of travel services or the

provider(s) of the travel package. EF also did not disclose the complete terms of its cancellation

policy.

          17.   The EF Booking Conditions make reference to EF Education First International,

Ltd., a Swiss entity that is not registered to do business in Massachusetts.

          18.   Included in the Booking Conditions are the following provisions:


                                                 3
Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 4 of 18



    Release and Agreement

    I (or parent or legal guardian if enrollee is under 18 or a minor under
    any other applicable law) have read, understand and agree to the
    following in exchange for enrollment on an EF Educational Tour:
    ….

    3. Without limitation, EF and/or Me to We Trips, Ltd. in collaboration
    with Free The Children and its affiliated companies, partners, any
    companies acting on its behalf, each of their directors, officers, employees,
    volunteers, sponsors, independent contractors, agents, and authorized
    representatives (together referred to as “MTW”) are not responsible for
    any injury, loss or damage to person or property, death, delay, or
    inconvenience in connection with the provision of any goods or services
    occasioned by or resulting from, but not limited to, acts of God; force
    majeure; acts of government; acts of war or civil unrest; insurrection or
    revolt; strikes or other labor activities; criminal, terrorist, or threatened
    terrorist activities of any kind; overbooking or downgrading of
    accommodations; structural or other defective conditions in houses,
    apartments, or other lodging facilities (or in any heating, plumbing,
    electrical, or structural problem therein); mechanical or other failure of
    airplanes or other means of transportation or for any failure of any
    transportation mechanism to arrive or depart timely or safely; dangers
    associated with or bites from animals, insects, or pests; sanitation
    problems; food poisoning; epidemics or the threat thereof; disease; lack of
    access to or quality of medical care; difficulty in evacuation in case of a
    medical or other emergency; or any negligent or willful act or failure to
    act of any third party or for any other cause beyond the direct control of
    EF or MTW.

    4.      I agree to release EF and my school, my school district, my school
    board, MTW, my Group Leader, and Tour Director (collectively, the
    “Released Parties”) from, and agree not to sue the Released Parties for,
    any and all claims of any nature related in any manner to my participation
    in an EF-sponsored tour or a Service Learning Tour, including, but not
    limited to, claims for negligence, breach of contract, breach of express or
    implied warranties, negligence or wrongful death, or any statutorily based
    claim. I hereby unconditionally and unequivocally waive any and all
    claims and demands for all damages, losses, costs and expenses of any
    nature whatsoever (including attorneys’ fees) on account of or arising out
    of any and all personal injury, death, bodily injury, mental anguish,
    emotional distress, or property or other damage that I may suffer from any
    cause whatsoever related in any way to my participation in any EF-
    sponsored tour or a Service Learning Tour.
    ….


                                     4
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 5 of 18



               6.      I further agree to release the Released Parties from any and all
               decisions to cancel, modify, or delay the tour as a result of unforeseeable
               events that are beyond the reasonable control of EF or MTW or which
               become necessary or advisable so as to increase the quality of the tour.

               7.      I agree that this Release applies to and binds myself and my minor
               child enrolling on tour (if applicable) along with my personal
               representatives, executors, heirs, and family.

       19.     On October 6, 2019, EF charged $4,180.00 to Mrs. Corrigan’s credit card, thereby

paying in full for the EF travel services.

       20.     Soon after enrolling Samantha, Mrs. Corrigan began receiving email and

telephone travel insurance-related marketing solicitations from EF.

       21.     On November 21, 2019, Mrs. Corrigan received a telephone call from an EF

Travelers Support Agent, who touted the benefits and strongly recommended the purchase of the

Global Travel Protection Plan for Samantha’s tour at a one-time premium of $165.00.

       22.     EF described its Global Travel Protection Plan as follows: “Travelers can choose

to enroll in the Global Travel Protection Plan, which we offer because many insurance

companies do not provide adequate coverage for people traveling abroad. Designed specifically

with EF travelers in mind, this affordable plan provides protection for travelers should something

unexpected happen before, en route or during the tour.”

       23.     Mrs. Corrigan informed the EF Travelers Support Agent that she wanted to

review the policy terms before authorizing payment.

       24.     Later that day, the EF Travelers Support Agent emailed Mrs. Corrigan a

document on SIS letterhead entitled Travel Insurance Guide, which contained a “quick

reference” to Global Travel Protection Plan benefits and an online link to the USFIC Travel

Protection Certificate, which contained the policy terms (the “Policy”).




                                                 5
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 6 of 18



       25.     Mrs. Corrigan agreed to purchase the Policy and paid the $165.00 premium online

through her EF account.

       26.     The Policy provides, among other things, for full reimbursement of “Trip Cost”

upon cancellation of a “Trip” for a covered loss, to wit:

               SECTION I. COVERAGES

                                     TRIP CANCELLATION

               Benefits will be paid, up to the Maximum Benefit Amount shown
               in the Schedule of Benefits, to reimburse You for the amount of
               the Published Penalties and unused non-refundable Prepaid
               Payments or Deposits You paid for Travel Arrangements when
               You are prevented from taking Your Trip due to:
                      ….
                      3.      For the Other Covered Reasons listed below;
               provided such circumstances occur while coverage is in effect.

               “Other Covered Reasons” means: a) You being ... quarantined….

(Emphasis supplied).

       27.     The term “quarantine” is not defined in the Policy glossary.

       28.     Webster’s New 20th Century defines quarantine as “any isolation or restriction on

travel imposed to keep contagious diseases, insect pests, etc. from spreading.”

       29.     Black’s Law Dictionary defines quarantine as “The keeping of persons, when

suspected of having been exposed to an infectious disease, out of a community, or to confine

them to given place therein, and to prevent intercourse between them and people generally of the

community.”

       30.     On March 10, 2020, Massachusetts Governor Charles Baker declared a State of

Emergency in Massachusetts.

       31.     On March 11, 2020, the World Health Organization declared the COVID-19

outbreak a worldwide pandemic.

                                                 6
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 7 of 18



       32.    On March 11, 2020, United States President Donald J. Trump declared a

European travel ban, restricting travel between the U.S. and Europe. This ban remains in effect.

       33.    On March 12, 2020, Spanish authorities ordered the closure of all schools.

       34.    On March 12, 2020, EF sent correspondence to Samantha’s Spanish teacher and

Tour Group Leader, Leela Bakshi, announcing that EF was in the process of bringing home all

students on European tours. EF also announced to Ms. Bakshi that it was “postponing” all tours

scheduled for March and April 2020.

       35.    On March 16, 2020, Spanish authorities declared a State of Emergency, banning

all public movement except to buy essentials and/or to work.

       36.    On March 23, 2020, Governor Baker issued an Executive Order which, among

other provisions, restricted the public movement of non-essential persons and banned

congregations of 10 or more persons.

       37.    On March 25, 2020, Governor Baker issued an Executive Order closing all public

and private schools in Massachusetts for a period of 3 weeks. This Order was subsequently

extended through the end of the current school year.

       38.    On March 31, 2020, the U.S. Department of State issued a Global Level 4 Health

Advisory, advising U.S. citizens to avoid all international travel due to the global COVID-19

pandemic.

       39.    On April 1, 2020, EF published to its website a Frequently Asked Questions

notice, which included the following provisions:

              5.      What are my refund options? We know that the decision to
              travel in the next few months is a very personal one. That’s why
              we have amended our policies so that you can elect to take a
              Future Travel Voucher even if your group is currently continuing
              to travel as planned. Taking a Future Travel Voucher instead of
              canceling allows you to protect your full investment and travel at a

                                               7
  Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 8 of 18



       later date that works for you—giving you the option to use the
       voucher on a variety of EF programs. In addition, Future Travel
       Vouchers can also be redeemed for all of your monies paid to EF,
       less $1,000, which for many people is more advantageous than
       their current cancellation fees. We made the decision several
       weeks ago to “freeze” cancellation fees, meaning that the
       cancellation fee bracket you were in as of February 24 would not
       change until April 30 to allow you more time to make a decision.
       The chart below outlines the amended options you and your group
       have available:

       Effective through April 30, 2020 for tours departing in 2020

ORIGINAL TOUR’S AMENDED COVID-19
DEPARTURE DATE CANCELLATION OPTIONS
March 1 – April 7  Future Travel Voucher for 100% of all monies paid
                   by EF good towards future travel
                   Redeem Future Travel Voucher for a cash refund of
                   all monies paid to EF, less $1,000
April 8 – June 12  Future Travel Voucher for 100% of all monies paid
                   to EF good towards future travel
                   Redeem Future Travel Voucher for a cash refund of
                   all monies paid to EF, less $1,000
                   Standard cancellation: cash refund less 50% of
                   program fee and any non-refundable fees*
June 13 – July 22  Future Travel Voucher for 100% of all monies paid
                   to EF good towards future travel
                   Standard cancellation: cash refund less $500
                   cancellation fee and any non-refundable fees*
July 23 – Sept 30  Future Travel Voucher for 100% of all monies paid
                   to EF good towards future travel
                   Standard cancellation: cash refund less $300
                   cancellation fee and any non-refundable fees*
                  *Standard cancellation fee as of February 24th

       6.      Why can’t I get all my money back? We begin planning
       your tour as soon as you enroll, to ensure the highest quality
       service at the lowest price. For example, EF Educational Tours
       books large volumes of flights, hotels and entrances months, if not
       years, in advance. Many of these at a group booking level which is
       subject to different cancellation rules than typical consumers. For
       this reason, EF has designed its cancellation policies to take into
       consideration the investments we make in your tour long before it
       departs. Currently we are in an unprecedented situation that is
       affecting everyone across the globe. As such we have made
       adjustments to our standard policies to provide expanded options

                                       8
        Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 9 of 18



              to our groups during this time. In addition to freezing our
              cancellation fees so that they do not increase through April 30th,
              we are also offering very flexible rebooking options, holding
              pricing through 2021 for any of our groups that want to move their
              tour to a later date and making an exception by offering Future
              Travel Vouchers to any individual traveler who cannot travel on
              their group’s future tour. We have also now made the vouchers
              even more valuable – Future Travel Vouchers will now be issued
              for all monies paid to EF including all non-refundables.
              Additionally, travelers may now redeem their Future Travel
              Voucher for a refund of all monies paid to EF minus $1,000. This
              amount allows us to only partially cover costs related to non-
              recoverable payments to our suppliers, our staff, and the
              investment we continue to make in itinerary, date and destination
              flexibility.

       40.    On April 2, 2020, Mrs. Corrigan filed a claim in accordance with the Policy and

instructions provided on the EF website. Mrs. Corrigan also provided proof of payment of the

Trip Cost and insurance premium, which had been processed through the EF website.

       41.    On April 15, 2020, EF updated its website and published answers to Global

Travel Protection FAQs with the following caveat: “EF is not the licensed agent for these

programs but here is some information our program manager (Specialty Insurance Solutions)

provided.” Included among the FAQs and answers were the following:

              What does Global Travel Protection cover?
              We encourage travelers to purchase Global Travel Protection as it helps
              protect you for a variety of circumstances before and while on your trip.
              Our Global Travel Protection offered by Specialty Insurance Solutions and
              underwritten by United States Fire Insurance Company can cover
              situations such as needing to cancel your trip including but not limited to
              reasons of serious injury or illness requiring hospitalization, or involuntary
              employer termination and layoff….

              The events related to COVID-19 in general are not a covered reason for
              cancellation under this policy. However, EF Educational Tours is
              providing additional assistance beyond the terms in our standard booking
              conditions. All groups departing after February 24, 2020 have the option
              to rebook to another EF Educational Tour within 2020 or 2021. EF will
              absorb any price increases between the cancelled tour and the new tour, up
              to a $300 difference. If travelers decide to not rebook with their group,

                                                9
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 10 of 18



               they are offered an electronic Future Travel Voucher which can be
               redeemed for any EF product until September 30, 2022 or majority refund.
               For more information about EF Educational Tours' policies related to
               COVID-19, see here.
               ….

               Why does Travel Protection not cover COVID-19 for my tour
               cancellation?
               Travel insurances normally cover specific reasons why you cancel for tour
               cancellation. There are 9 different reasons that Global Travel Protection
               policy covers, focusing on individuals and their specific situations in
               mind. Please see the full policy for further details.

               My state has a stay-at-home order in place, does that qualify as a
               “quarantine” to be a covered reason for cancellation?
               While there is policy language for cancellation due to quarantine, we have
               been advised by the insurance carrier that it applies to the individual
               traveler with a current illness or direct exposure requiring the quarantine
               of that specific individual at the time of the travel. If you have been
               personally quarantined by a physician, please submit your claim with the
               documentation naming you as the quarantined individual. Please note that
               Federal, State or County blanket stay-at-home or shelter-in-place orders do
               not meet the definition of quarantine under the policy.

       42.     On April 23, 2020, Mrs. Corrigan received an email from Payton Lantz, Claims

Support Specialist, EF Tours. The email header contained the Seven Corners logo. Mr. Lantz

acknowledged receipt of Mrs. Corrigan’s claim but warned that claims were taking up to 30 days

to review due to the “ongoing pandemic.”

       43.     On May 19, 2020, EF, USFIC, SIS, and/or Seven Corners denied Mrs. Corrigan’s

claim by emailed letter, which stated in part:

               To the Parent/Guardian of Samantha,

               As the claims administrator for United States Fire Insurance
               Company, we have received your Trip Cancellation claim. We
               have reviewed the facts related to your loss and have determined
               that we are unable to make payment for the following reasons
               listed below.

               The information provided indicates your trip was cancelled due
               to your state quarantine and the threat of the COVID-19

                                                 10
           Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 11 of 18



               (Coronavirus) outbreak. The policy specifically outlines when
               benefits would be payable for cancellation and unfortunately the
               reason provided is not a covered reason and would make your
               claim ineligible for payment.

               Please refer to your policy “SECTION I. COVERAGES” TRIP
               CANCELLATION” for a complete list of all covered perils.

(Emphasis supplied.)

       44.     On May 21, 2020, the EF website contained a page entitled “Booking Conditions

Temporary Enhancements to Support Our Travelers,” which described the refund policy as

follows:

               Our standard Booking Conditions state:
               “The future travel voucher is not a merchandise credit or a gift certificate
               and may not be redeemed for cash.”

               Our temporary enhancement to this policy:
               EF future travel vouchers may be redeemed for a refund of all monies
               paid less $500 for travelers originally scheduled to depart on or after May
               15, 2020, or all monies paid less $565 for travelers originally
               scheduled to depart between February 24 and May 14, 2020.

(Emphasis supplied).

       45.     On May 21, 2020, simultaneous with the above-referenced refund description,

Mrs. Corrigan’s Travel Voucher on the EF website described the refund policy as follows:

               Prefer a refund?
               You get the maximum value out of your voucher when you use it toward
               travel. Plus, you have more than two years to explore your possibilities.

               However, if you know you won't be able to travel and would prefer a cash
               refund, you can exchange your voucher for cash in the amount of all
               monies paid to EF less $1,000. (This allows us to partially cover costs
               related to non-recoverable payments to our suppliers, our staff, and the
               investment we have always made and continue to make in itinerary, date,
               and destination flexibility.)

(Emphasis supplied).




                                                11
        Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 12 of 18



       46.     On May 21, 2020, simultaneous with the above-referenced refund descriptions,

Mrs. Corrigan’s account contained a link to a “Request a refund” page which described the

refund policy as follows:

               Request a refund
               You get the maximum value of your coupon when you use it with one of
               EF's travel products. However, if you know that you will not be able to
               travel through now until September 30, 2022 and would prefer a refund,
               you can exchange the coupon for all money paid to EF without the
               non-refundable deposit indicated on the coupon.

               This amount allows us to partially cover the costs related to non-
               recoverable payments to our suppliers, Travel Directors and local guides,
               our employees, and the investment that we have always and will continue
               to make in the flexibility of the itinerary, dates and destination.

               Note: If you are requesting multiple coupon reimbursement, please only
               submit one form per coupon.

               Please fill out the following information. Our team will process your
               request, and will contact you if you have questions. Otherwise, you will
               receive your refund within 6 weeks.

(Emphasis supplied).

       47.     On May 22, 2020, Samantha’s Spanish teacher/Tour Group Leader, Ms. Bakshi,

received the following email from EF and forwarded it to Mrs. Corrigan:

               Dear Leela,

               We hope this email finds you safe and well.

               We wanted to update you on news we will be sending to Spring departure
               group members who have asked for a refund. We have been working hard
               across all aspects of our business to improve refund terms for travelers
               who had their original Spring tour departure dates postponed due to the
               global health pandemic. Along with changes we’ve made to our own
               business, we have also been able to successfully secure more funds from
               our vendors and are glad to pass those savings along to our customers.
               Travelers who request or have requested a refund will now receive all
               monies paid to EF less $565. Accounts will be automatically updated
               within 4 – 6 weeks and there is no action needed from you or your
               traveler.

                                               12
           Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 13 of 18




                Please remember that you can always find the latest updates to our
                policies here.

                Thank you for everything you do and please be in touch if we can help.

                EF Educational Tours

          48.   Despite being the consumer who paid for the undelivered travel services, Mrs.

Corrigan did not receive an email directly from EF to update her on the changes to the refund

policy.

          49.   On May 25, 2020, the EF website contained a set of Frequently Asked Questions

which included:

                                       Frequently asked questions
                ….

                5. What are my refund options?

                We know that the decision to travel in the next few months is a very
                personal one. That’s why we have amended our policies so that you can
                elect to take a Future Travel Voucher even if your group is currently
                continuing to travel as planned. Taking a Future Travel Voucher instead of
                canceling allows you to protect your full investment and travel at a later
                date that works for you—giving you the option to use the voucher on a
                variety of EF Programs. In addition, Future Travel Vouchers can also be
                redeemed for a refund. For travelers who were originally scheduled to
                depart through May 14, you may exchange your voucher for a refund of
                all monies paid to EF, less $565. For travelers with original departure
                dates on or after May 15, you may exchange your voucher for a refund of
                all monies paid, less $500.
                ….

                8. I purchased Global Travel Protection, can I file a claim due to
                COVID-19?

                EF Educational Tours’ travelers are offered insurance through a plan
                provided by Specialty Insurance Solutions and underwritten by United
                States Fire Insurance Company. The primary benefits of the policy prior to
                tour are a refund of your program price less nonrefundable fees if a
                traveler needs to cancel from tour due to reasons that can include but are
                not limited to serious injury or illness requiring hospitalization and

                                                13
             Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 14 of 18



                    involuntary employer termination or layoff. On tour the policy provides
                    coverage for incidents such as lost baggage and flight delays as well as
                    coverage of hospital bills, doctors’ fees and medical transportation for
                    illnesses or injury. Based on the circumstances, travelers who are
                    diagnosed with COVID-19 prior to tour or parents who have recently lost
                    their job may qualify for cancellation coverage. For a full explanation of
                    benefits provided under this policy or to submit a claim click here. We
                    recommend that you reach out to Specialty Insurance Solutions directly if
                    you have additional questions regarding your specific circumstances.

           50.      To date, Mrs. Corrigan has received no compensation from EF, USFIC, SIS, or

Seven Corners.

                                      CLASS ACTION ALLEGATIONS

           51.      Plaintiff brings this action pursuant to the provisions of Rule 23(b)(1), (b)(2)

and/or (b)(3) of the Federal Rules of Civil Procedure and/or G.L. c. 93A, § 9 on behalf of herself

individually and on behalf of:

                    A.       A Nationwide Class defined as:

                             All persons who purchased EF travel services1 to be provided on or after
                             February 24, 2020, who did not receive the purchased travel services, and
                             who were not offered a full cash refund of undelivered, purchased travel
                             services;

                    B.       A Massachusetts Sub-Class defined as:

                             All persons in Massachusetts who purchased EF travel services to be
                             provided on or after February 24, 2020, who did not receive the purchased
                             travel services, and who were not offered a full cash refund of
                             undelivered, purchased travel services;

                    C.       A Nationwide Class defined as:

                             All persons who purchased from EF, USFIC, SIS and/or Seven Corners a
                             trip cancellation insurance policy for EF travel services scheduled to begin
                             on or after February 24, 2020, whose purchased travel services were not
                             provided due to COVID-19, and who filed a claim but were denied
                             coverage;

                    D.       A Massachusetts Sub-Class defined as:
1
    Unless otherwise indicated, all terms herein are as defined in 940 C.M.R. § 15.00.

                                                           14
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 15 of 18




                       All persons who purchased from EF, USFIC, SIS and/or Seven Corners a
                       trip cancellation insurance policy for EF travel services scheduled to begin
                       on or after February 24, 2020, whose purchased travel services were not
                       provided due to COVID-19, and who filed a claim but were denied
                       coverage; and

               E.      Such other class or classes as determined by the Court.

       52.     Plaintiff reserves the right to modify, expand, or amend the definitions of the

proposed Classes.

       53.     This action is properly maintainable as a class action.

       54.     Plaintiff does not know the exact number of members of the proposed Classes

since that information is in the control of Defendants, but the members of the Classes are so

numerous that joinder of all members is impractical.

       55.     There are questions of law or fact common to the Classes that predominate over

any questions affecting only individual members.

       56.     Plaintiff’s claims are typical of the claims of the Classes, because all members of

the Classes will be similarly affected by the judgment sought in this action.

       57.     Plaintiff will fairly and adequately protect the interest of the members of the

Classes and have retained counsel competent and experienced in class litigation.

       58.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because joinder of all Class members is impracticable. There

will be no difficulty in the management of this action as a class action.

       59.     Plaintiff knows of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges.        The Court may, on motion of Plaintiff or on its own

                                                 15
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 16 of 18



determination, certify nationwide and statewide classes for claims sharing common legal

questions; use the provisions of Rule 23(c)(4) to certify particular claims, issues, or common

questions of law or of fact for class-wide adjudication; certify and adjudicate bellwether class

claims; and use Rule 23(c)(5) to divide any Class into subclasses.

                                    CLAIMS FOR RELIEF

                                        COUNT ONE
                                    Breach of Contract
                             (On Behalf of Plaintiff and the Class)

       60.     Plaintiff repeats and incorporates by reference each and every allegation above.

       61.     Defendants made an offer to Plaintiff/Class Members concerning travel services

containing illegal provisions and illusory promises.

       62.     Defendants made an offer to Plaintiff/Class Members concerning travel insurance.

       63.     Plaintiff/Class Members made payments to Defendants.

       64.     Plaintiff/Class Members and Defendants formed/may have formed valid, binding

contracts.

       65.     If so, Defendants breached the contracts by failing and refusing to offer full cash

refunds and travel insurance benefits for undelivered, purchased travel services as a result of

COVID-19.

       66.     Plaintiff/Class Members suffered damage, including consequential damages, as a

result of Defendants’ breaches of contract.

                                      COUNT TWO
                        Breach of Duty of Good Faith & Fair Dealing
                           (On Behalf of Plaintiff and the Class)

       67.     Plaintiff repeats and incorporates by reference each and every allegation above.




                                                16
         Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 17 of 18



       68.     Defendants were obligated to act in good faith and to deal fairly with

Plaintiff/Class Members.

       69.     Defendants breached the covenant of good faith and fair dealing by failing and

refusing to offer full cash refunds and travel insurance benefits.

       70.     Plaintiff/Class Members suffered damage as a result of Defendants’ breach of the

covenant of good faith and fair dealing.

                                      COUNT THREE
                                     Unjust Enrichment
                              (On Behalf of Plaintiff and the Class)

       71.     Plaintiff repeats and incorporates by reference each and every allegation above.

       72.     Defendants received payments from Plaintiff/Class Members.

       73.     Defendants have been unjustly enriched to the detriment of Plaintiff/Class

Members.

                                       COUNT FOUR
                                          Conversion
                                (On Behalf of Plaintiff and Class)

       74.     Plaintiff repeats and incorporates by reference each and every allegation above.

       75.     Plaintiff/Class Members have property rights to refunds of amounts paid for

undelivered travel services purchased from Defendants.

       76.     Defendants intentionally exercised control over and/or interfered with such rights.

       77.     Plaintiff/Class Members have suffered damage as a result.

                                    PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, hereby

demands the following relief:




                                                 17
        Case 1:20-cv-11010-GAO Document 1 Filed 05/27/20 Page 18 of 18



       (1)     Grant class certification allowing this action to proceed as a class action against

Defendants.

       (2)     Award Plaintiff/Class Members damages, including consequential damages, in

amounts to be determined at trial.

       (3)     Enter judgment in favor of Plaintiff/Class Members and against Defendants.

       (4)     Award Plaintiff/Class Members prejudgment interest and post judgment interest.

       (5)     Order restitution.

       (6)     Order disgorgement of ill-gotten gains.

       (7)     Issue a permanent injunction to enjoin Defendants from engaging in the conduct

described herein.

       (8)     Grant any other appropriate injunctive, declaratory and equitable relief.

       (9)     Award Plaintiff/Class Members their reasonable attorneys’ fees and costs.

       (10)    Order such other relief as the Court deems just.

                                        JURY DEMAND

       Plaintiff/Class Members demand a jury trial on all issues so triable.

                                             Respectfully submitted,
                                             By her attorney,

                                             __/s/ Barry M. Altman _________
                                             Barry M. Altman, BBO #016710
                                             ALTMAN & ALTMAN
                                             404 Main Street, Suite #3
                                             Wilmington, MA 01887
                                             (781) 944-5441
                                             baltman@altmanattorneys.com




                                                18
